Citation Nr: 1627037	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a back disability.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to June 1972. 

This appeal comes to the Board of Veterans Appeals (Board) arises from an August 2011 rating action by the Regional Office (RO) in Portland, Oregon, in which the RO determined that new and material evidence had not been submitted to reopen claims for service connection for "chondromalacia, left knee," and "degenerative disc disease, and degenerative joint disease, with spinal stenosis and lower extremity radiculopathy (claimed as back condition)."   

In January 2016, the Veteran testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript is of record. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that new and material evidence has been presented to reopen the claims for service connection for a back disability, and a left knee disability.  

During his hearing, held in January 2016, the Veteran testified that during service his back "went out" on him, with severe pain, and that he received treatment at the hospital at Ellsworth Air Force Base on two or three occasions.  He further testified that he was also treated for left knee symptoms at the hospital at Ellsworth Air Force Base on several occasions.  

During his hearing, and in written testimony, he has repeatedly asserted that his service treatment records are incomplete, in that all of his records of treatment from the hospital at Ellsworth Air Force Base are not of record.  See e.g., Veteran's appeal (VA Form 9), received in April 2013.

Service treatment records are currently associated with the claims file.  Some reports indicate that they originated at the hospital at Ellsworth Air Force Base (also noting "44 MIMS").  However, the RO has never made a formal finding as to whether or not all available records from the hospital at Ellsworth Air Force Base have been obtained.  Service treatment records may not always include inpatient treatment records (clinicals).  VBA Manual M21-1, III.iii.2.B.4.c. On remand, an attempt should be made to obtain this evidence.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) ("VA is statutorily required to obtain all of a veteran's relevant service medical records, not simply those which it can most conveniently locate"); Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12- 95, 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as necessary to all appropriate sources for in-service hospitalization records regarding the Veteran at the hospital at Ellsworth Air Force Base.  

2.  As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), continue efforts to locate all identified records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond. 

3.  Readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




